DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4; and the species:
(i-a) Betaine laurylamide mesylate;
(i-b) Laurylammonium mesylate;
(i-c) Hexyl betainate mesylate; and
(i-d) glycine betaine being present in the composition,
in the reply filed on 10/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint Victor et al. (US 2013/0338227 A1; 2013).
Saint Victor teaches multifunctional green (eco-friendly) and antimicrobial compositions containing glycine betaine esters and amides that are alkyl(ene) betaine methane sulfonates and betainyl amino alkyl(ene) methane sulfonates.  The glycine betaine esters and amides serve as cationic surfactants which have effective antimicrobial activity.  The surfactant compositions are effective as crude mixtures (abstract).
[0031] depicts a one-pot two step glycine betaine (GB) amide preparation, illustrated for the C18 stearic acid.  The reactant GB is reacted with BuOH and methane sulfonic acid to give butyl betainate mesylate as intermediate.  The intermediate is reacted with alkylamine NH2-(CH3)17-CH3 in the case of steric GM amide 2a product.  Alkyl chains include C12 lauric amine [0030].  For Applicant elected betaine laurylamide mesylate, the corresponding crude contains (Table 3, last 4 entries):

    PNG
    media_image1.png
    108
    649
    media_image1.png
    Greyscale

…

    PNG
    media_image2.png
    140
    652
    media_image2.png
    Greyscale

68% GB lauric amide:

    PNG
    media_image3.png
    143
    231
    media_image3.png
    Greyscale

Where R is C12 [0031] (betaine laurylamide mesylate); 29% lauric ammonium salts (laurylammonium mesylate) and 3% glycine betaine.  The amount of the glycine betaine amide salt, claim 1 (a), at 68% is a little below the 70-85% range of claim 1.  The amount of alkylammonium salt, 29% is above the range of claim 1 (b).  The amount of glycine betaine is within the range of claim 1 (d).  When purified, the surfactant (GB Lauric amide C12; i.e., Applicant elected betaine laurylamide mesylate) is present at at least 99%.  Partial purification, say to half way from 68 to 99% (to 83.5%, would leave about half the lauric ammonium (say 15%) and half the glycine betaine (say 1.5%), reading on components and amounts of (a), (b) and (d) of claim 1.
The crude components of Table 3 does not include component (c) of claim 1 nor Applicant elected Hexyl betainate mesylate.  The intermediate component of the one-pot two step GB amide corresponds to glycine betaine ester salt, the butyl betainate mesylate:

    PNG
    media_image4.png
    175
    362
    media_image4.png
    Greyscale



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611